Citation Nr: 1647015	
Decision Date: 12/15/16    Archive Date: 12/30/16

DOCKET NO.  04-22 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension. 

2.  Entitlement to service connection for a low back disability. 


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney at law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran served on active duty from April 1954 to September 1956. 

These matters are before the Board of Veterans' Appeals (Board) on appeal of a rating decision of May 2001 of the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO).  By that rating action, the RO denied the Veteran's claims for service connection for hypertension and low back disability.  The Veteran appealed these determinations to the Board. 

Hearings in this appeal were held before a Decision Review Officer at the RO in July 2003, and before a Veterans Law Judge (VLJ ) in August 2006.  Copies of the hearing transcripts have been associated with the electronic record.  The VLJ who conducted the August 2006 hearing is no longer employed by the Board.  In that instance, VA regulations provide that the VLJ who conducts a hearing in a claim must participate in the final determination of the claim.  38 C.F.R. § 20.707 (2015).  The Veteran was offered an opportunity for another hearing, pursuant to 38 C.F.R. § 20.717 (2015), but he declined.   (See August 2016 correspondence from the Veteran to the Board).  Thus, the Board will consider his claims based on the evidence of record.

This appeal has a long and tortuous history; it has been before the Board numerous times in the past, and at one time included eight separate issues.  Various grants and denials have whittled the issues down to the two listed on the title page.  The issue of entitlement to a compensable initial rating for tinea pedis is the subject of a separate decision, as a different VLJ held a hearing on that issue.

These matters were most recently before the Board in March 2014.  At that time, the Board remanded the claims to the RO for additional development.  The requested development has been completed and these matters have returned to the Board for further appellate consideration. 

In reviewing the record, the Board notes that the Veteran has initiated an appeal from a June 2016 rating action.  By that rating action, the RO, in part, granted entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), effective June 1, 2015.  In an August 2016 letter, the RO informed the Veteran of its decision.  That same month, VA received the Veteran's Notice of Disagreement with the RO's assignment of an effective date of June 1, 2015 for the award of entitlement to TDIU.  The Veteran also indicated that he desired a personal hearing before a Decision Review Officer on the effective date issue.  In view of the Veteran's outstanding hearing request, the Board will not accept limited jurisdiction over the issue of entitlement to an effective date prior to June 1, 2015 for the grant of entitlement to TDIU at this time by requesting issuance of a Statement of the Case in accordance with Manlincon v. West, 12 Vet. App. 238 (1999). 

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2015).  


FINDING OF FACT

In June 2016 electronic mail to a Decision Review Officer (DRO), prior to the promulgation of a decision in the appeal, the Veteran indicated that he desired a withdraw of this appeal.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204.

In the present case, in June 2016 electronic mail to a DRO, the Veteran indicated that he wanted to withdraw "all the other issues that you were not able to grant at this time."  This electronic mail was received by the RO after issuance of a June 2016 rating action.  By that rating action, the RO granted a 100 percent (temporary total, convalescence) rating under 38 C.F.R. § 4.30 for the service-connected open angle glaucoma of both eyes, effective October 28, 2013, and resumed a 10 percent rating from December 1, 2013; granted 60 and 30 percent increased disability ratings to the service-connected right and left knee disabilities, effective April 14, 2015 and June 1, 2015--the date VA received the Veteran's claim for increased compensation for a right knee disability and the date following 13 months of a temporary 100 percent evaluation for a total left knee replacement, respectively; and, granted entitlement to TDIU, effective June 1, 2015.  The RO also awarded special monthly compensation for housebound benefits and entitlement to Dependents' Educational Assistance benefits under Chapter 35.  

At the time of the Veteran's electronic mail to a DRO in June 2016, the only issues remaining for appellate review were the ones currently on appeal.  In an August 2016 letter to the Veteran and his attorney, the RO indicated that it had received and had accepted his request to withdrawal all remaining issues on appeal and, as a result, had discontinued processing those issues for appellate review.  The RO requested that the Veteran contact the RO should he feel that he had received its letter in error.  Neither the Veteran nor his attorney responded to the RO's August 2016 letter.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


